        Case 2:19-cv-09569-RSWL-AS Document 8 Filed 11/14/19 Page 1 of 1 Page ID #:19




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
NATHAN JOHNSON, ET AL.                                            CASE NUMBER

                                                                                      CV 19-9569 CAS
                                                   PLAINTIFF(S)
                            v.

STONEYHILL SECURITY ASSOCIATION                                              ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      November 13, 2019
      Date                                                  United States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


   This case has been reassigned to Judge          Ronald S.W. Lew                   for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      RSWL            after the case
number in place of the initials of the prior judge so that the case number will read 2:19-cv-09569 RSWL-ASx .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
